UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2007 Flagstone Reinsurance Holdings Limited (Exact name of registrant as specified in its charter) Bermuda 001-33364 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23 Church Street, Hamilton HM 11, Bermuda (Address of principal executive offices; zip code) Registrant’s telephone number, including area code:(441) 278-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 7, 2007, Flagstone Reinsurance Holdings Limited issued a press release reporting its financial results for the third quarter ended September 30, 2007 and the availability of its corresponding Investor Financial Supplement relating to its financial results for the three and nine months ended September 30, 2007.Copies of the press release and the Investor Financial Supplement are attached as Exhibit 99.1 and 99.2, respectively, to this Form 8-K.This Form 8-K, Exhibits 99.1 and 99.2 hereto are each being furnished to the Securities and Exchange Commission (the “SEC”) pursuant to Item 2.02 of Form 8-K and are therefore not to be considered “filed” with the SEC. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. ExhibitNo. Description 99.1 99.2 Press Release, dated November 7, 2007, reporting third quarter results. Investor Financial Supplement of Flagstone Reinsurance Holdings Limited for the three and nine months ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Flagstone Reinsurance Holdings Limited Date: November 7, 2007 By: /s/James O’Shaughnessy Name: James O’Shaughnessy Title: Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description 99.1 99.2 Press Release, dated November 7, 2007, reporting third quarter results. Investor Financial Supplement of Flagstone Reinsurance Holdings Limited for the three and nine months ended September 30, 2007.
